Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed on 11/1/2022 has been entered. 
Claim Status
Claims 1-5, 7-8 and 10-22 are pending.
Claims 10-20 are withdrawn, non-elected without traverse.
Claims 6 and 9 are canceled by Applicant.
Response to Arguments
Applicant's arguments “Applicant Arguments/Remarks Made in an Amendment" with the “Amendment/Req. Reconsideration-After Non-Final Reject” filed on 11/1/2022, have been fully considered, but are moot because the arguments do not apply to new references, US 2015/0118818 A1 to Yin and US 10,818,768 B1 to Cheng, being used in the current new ground of rejections, see detail below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-8 and 22 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
 Regarding claim 7, it recites “the semiconductor device excluding a metal nitride layer in direct contact with the metal silicide layer”. This is not supported by the Specification. The specification only states the contact stack 101 excludes a metal nitride layer in direction contact with the metal silicide layer paragraph in [0028] or similar statements in paragraphs [0032, 0033], not the (entire) semiconductor device excluding the metal nitride layer in direct contact with the metal silicide layer. Therefore, it is rejected under 35 U.S.C. 112(a).
Regarding claim 8 and 22, they are rejected under 35 U.S.C. 112(a) due to their dependencies of claim 7.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7-8 and 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 7, it recites “the semiconductor device excluding a metal nitride layer in direct contact with the metal silicide layer”. It is not clear how the (entire) semiconductor device excluding the metal nitride layer in direct contact with the metal silicide layer, it is not supported by the Specification. Therefore, it is indefinite. For the examination purpose, it is interpreted as “the contact stack excluding a metal nitride layer in direct contact with the metal silicide layer”.
Regarding claim 8 and 22, they are rejected under 35 U.S.C. 112(b) due to their dependencies of claim 7.
Regarding claim 22, it recites “wherein the entire semiconductor excluding a metal nitride layer in direct contact with the metal silicide layer”. It is not clear how the semiconductor excluding the metal nitride layer in direct contact with the metal silicide layer, it is not supported by the Specification. Therefore, it is indefinite. For the examination purpose, it is interpreted as “wherein the entire contact stack excluding a metal nitride layer in direct contact with the metal silicide layer”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Li-Zhen Yu et al., (US 2021/0098364 A1, of record, hereinafter Yu) in view of Haizhou Yin et al., (US 2015/0118818 A1, hereinafter Yin) and in further view of Chung-Liang Cheng et al., (US 10,818,768 B1, hereinafter Cheng).
Regarding claim 1, Yu discloses a contact stack of a semiconductor device (in Fig. 16A) comprising: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Yu’s Fig. 16A, annotated. 
a source/drain region (S/D feature 214); 
a metal silicide layer (a metal silicide layer formed over S/D feature 214 described in [0025]) above the source/drain region (214), …; 
a metal cap layer (conductive layer 220 includes metal described in [0026]) in direct contact with the metal silicide layer (the metal silicide layer formed over the S/D feature 214), …; and 
a conductor (conductive layer 224) in contact with the metal cap layer (220), the contact stack excluding a metal nitride layer (no metal nitride layer between the conductive layer 220 and the S/D feature 214 in Fig. 16A) in direct contact with the metal silicide layer (the metal silicide layer formed over the S/D feature 214).  
Yu does not expressly disclose the metal silicide layer (the metal silicide layer formed over the S/D feature 214) having a thickness of greater than or equal to 20 Å to less than or equal to 60 Å; and the metal cap layer (220) having a thickness of greater than or equal to 10 Å to less than or equal to 50 Å. 
However, in the same semiconductor device field of endeavor, Yin discloses a source/drain contact stack in Fig. 14 includes a metal silicide 5 formed on a source/drain region 4. The metal silicide 5 has a thickness of about 1-30 nm (10-300 Å) described in [0025], it covers Applicant’s claimed thickness range. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the Yu’s metal silicide layer within a desired thickness according to Yin’s teaching to reduce the source/drain resistance of the device described in [0025] by Yin. 
Yu modified by Yin does not expressly disclose the metal cap layer (Yu’s 220) having a thickness of greater than or equal to 10 Å to less than or equal to 50 Å.
However, in the same semiconductor device field of endeavor, Cheng discloses a source/drain contact stack in Fig. 2P includes a metal cap layer 210 formed on a source/drain contact structure 209. The metal cap layer 210 has a thickness of about 30 Å to 50 Å described in Col. 11, lines 64-65, it is within the Applicant’s claimed thickness range. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the Yu’s metal cap layer within a desired thickness according to Cheng’s teaching to protect the underlying contact structure from damage during a subsequent process described in Col. 11, lines 15-19 by Cheng.
Regarding claim 2, Yu modified by (Yin and Cheng) discloses the contact stack of claim 1, 
wherein the source/drain region (Yu’s 214) comprises: silicon, germanium, silicon-germanium, or a group III/V compound semiconductor (source/drain region formed in a substrate Yu’s 202 which is made of silicon, germanium, silicon-germanium, or a group III/V compound semiconductor etc. described in [0013-0014]. The Yu’s S/D feature 214 can also made of SiGe described in [0018]).  
Regarding claim 3, Yu modified by (Yin and Cheng) discloses the contact stack of claim 1, 
wherein the metal silicide layer (Yu’s formed over the S/D feature 214) comprises: titanium silicide, cobalt silicide, ruthenium silicide, nickel silicide, molybdenum silicide, or alloys thereof (metal silicide layer includes metal silicide such as titanium silicide, cobalt silicide, nickel silicide, other suitable silicides, or combination thereof described in [0025]).  
Regarding claim 4, Yu modified by (Yin and Cheng) discloses the contact stack of claim 1, 
wherein the metal cap layer (Yu’s 220 modified by Cheng’s 210) comprises: tungsten, ruthenium, molybdenum, or alloys thereof (Yu’s W, Ru, Mo or others described in [0026] or Cheng’s 210 includes tungsten described in Col. 11, line 40-42).  
Regarding claim 5, Yu modified by (Yin and Cheng) discloses the contact stack of claim 1, 
wherein the conductor (Yu’s 224) comprises a metal selected from the group consisting of: tungsten, ruthenium, and cobalt (Yu’s W, Ru, Co or others described in [0034]).  
Regarding claim 7, Yu discloses a semiconductor device (in Fig. 16A) comprising: 
a contact stack (contact stack includes 214, metal silicide layer, 220, 224) on the substrate (202/204), the contact stack comprising: 
a source/drain region (S/D feature 214) comprising: silicon, germanium, silicon-germanium, or a group III/V compound semiconductor (source/drain region formed in a substrate 202 which is made of silicon, germanium, silicon-germanium, or a group III/V compound semiconductor etc. described in [0013-0014]. The S/D feature 214 can also made of SiGe described in [0018]); 
a metal silicide layer (a metal silicide layer formed over S/D feature 214 described in [0025]) on the source/drain region (214), the metal silicide layer comprising: titanium silicide, cobalt silicide, ruthenium silicide, nickel silicide, molybdenum silicide, or alloys thereof (metal silicide layer includes metal silicide such as titanium silicide, cobalt silicide, nickel silicide, other suitable silicides, or combination thereof described in [0025]) …; 
a metal cap layer (conductive layer 220 includes metal described in [0026]) directly on the metal silicide layer, the metal cap layer (220) comprising: tungsten, ruthenium, molybdenum, or alloys thereof (W, Ru, Mo or others described in [0026]) …; and 
a conductor (conductive layer 224) on the metal cap layer (220); and 
a dielectric layer (gate spacers 212 made of dielectric material described in [0020]) adjacent to the contact stack, and 
a metal gate (HKMG 210) adjacent to the dielectric layer (212),
the contact stack (contact stack includes 214, metal silicide layer, 220, 224) excluding a metal nitride layer (no metal nitride layer between the conductive layer 220 and the S/D feature 214 in Fig. 16A) in direct contact with the metal silicide layer (the metal silicide layer formed over the S/D feature 214).  
Yu does not expressly disclose the metal silicide layer (the metal silicide layer formed over the S/D feature 214) having a thickness of greater than or equal to 20 Å to less than or equal to 60 Å; and the metal cap layer (220) having a thickness of greater than or equal to 10 Å to less than or equal to 50 Å. 
However, in the same semiconductor device field of endeavor, Yin discloses a source/drain contact stack in Fig. 14 includes a metal silicide 5 formed on a source/drain region 4. The metal silicide 5 has a thickness of about 1-30 nm (10-300 Å) described in [0025], it covers Applicant’s claimed thickness range. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the Yu’s metal silicide layer within a desired thickness according to Yin’s teaching to reduce the source/drain resistance of the device described in [0025] by Yin. 
Yu modified by Yin does not expressly disclose the metal cap layer (Yu’s 220) having a thickness of greater than or equal to 10 Å to less than or equal to 50 Å.
However, in the same semiconductor device field of endeavor, Cheng discloses a source/drain contact stack in Fig. 2P includes a metal cap layer 210 formed on a source/drain contact structure 209. The metal cap layer 210 has a thickness of about 30 Å to 50 Å described in Col. 11, lines 64-65, it is within the Applicant’s claimed thickness range. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the Yu’s metal cap layer within a desired thickness according to Cheng’s teaching to protect the underlying contact structure from damage during a subsequent process described in Col. 11, lines 15-19 by Cheng.
Regarding claim 8, Yu modified by (Yin and Cheng) discloses the semiconductor device of claim 7, 
wherein the dielectric layer (Yu’s 212) is in direct contact with the contact stack (Yu’s contact stack includes 214, metal silicide layer, 220, 224).  
Regarding claim 21, Yu modified by (Yin and Cheng) discloses the semiconductor device of claim 1,
the entire contact stack (Yu’s contact stack includes 214, metal silicide layer, 220, 224) excluding a metal nitride layer (no metal nitride layer between the Yu’s conductive layer 220 and the Yu’s S/D feature 214 in Fig. 16A, not between other layers in the contact stack either).
Regarding claim 22, Yu modified by (Yin and Cheng) discloses the semiconductor device of claim 7,
the entire contact stack (Yu’s contact stack includes 214, metal silicide layer, 220, 224) excluding a metal nitride layer (no metal nitride layer between the Yu’s conductive layer 220 and the Yu’s S/D feature 214 in Fig. 16A) in direct contact with the metal silicide layer (the metal silicide layer formed over the S/D feature 214).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARUN LU/Primary Examiner, Art Unit 2898